Citation Nr: 1226533	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression.

7.  Entitlement to service connection for a psychiatric disability, to include depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty service from October 1979 to February 1980, and from February 1981 to February 1984, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for a psychiatric disorder, and the applications to reopen the claims for service connection for tinnitus and hearing loss, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An October 2006 rating decision reopened and denied the Veteran's claims for service connection for hemorrhoids and residuals of a right ankle sprain, and declined to reopen the Veteran's claim for service connection for depression and residuals of a head injury.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the October 2006 rating decision that denied service connection for hemorrhoids, residuals of a right ankle sprain, and  residuals of a head injury, is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

3.  The evidence received since the October 2006 rating decision that denied the claim for service connection for depression is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for hemorrhoids and residuals of a right ankle sprain, and declined to reopen the Veteran's claim for service connection for depression and residuals of a head injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has not been presented to reopen the claim for service connection for hemorrhoids.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been presented to reopen the claim for service connection for residuals of a right ankle sprain.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has not been presented to reopen the claim for service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence sufficient to reopen a previously denied claim for service connection for depression has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claims

A June 1997 rating decision denied service connection for depression, residuals of a head injury, and hemorrhoids.  The RO concluded that the service medical records failed to show that the conditions were noted in service, nor was there any evidence of a causal relationship between the Veteran's claimed disabilities and service.  Thereafter, a rating decision in August 1999 denied service connection for hemorrhoids and residuals of a right ankle sprain.  The RO found that there was no evidence that the Veteran developed hemorrhoids in service nor was the condition etiologically related to service.  The RO also determined that while the service treatment records documented treatment for a right ankle injury, there was no evidence of permanent residuals or a chronic disability.  The Veteran did not appeal the June 1997 and August 1999 rating decisions.  

Thereafter, a rating decision in October 2006 reopened and denied the Veteran's claims for service connection for hemorrhoids and residuals of a right ankle sprain, on the merits.  The RO determined that there was no evidence that the conditions were incurred in or aggravated by active duty service.  The RO also declined to reopen the Veteran's claims for service connection for depression and residuals of a head injury on the grounds that new and material evidence had not been submitted to reopen the claim.  The Veteran did not file a timely appeal of that decision.  

In October 2008, the RO declined reopening the Veteran's claims for service connection for depression, residuals of a head injury, residuals of a right ankle condition, and hemorrhoids.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the October 2006 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims for service connection in July 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Residuals of a Head Injury, Residuals of a Right Ankle Condition,
and Hemorrhoids

With regard to the application to reopen the claims for service connection for residuals of a head injury, residuals of a right ankle condition, and hemorrhoids, the evidence before VA at the time of the prior final decision in October 2006, included service military and treatment records which showed that in May 1980 a clinician noted an inversion injury to the right ankle while running, with an impression of mild sprain; a September 1987 clinical treatment note that recorded an on the job right foot fracture with residual pain; a September 1991 examination report that contained a history of hemorrhoid surgery in May 1986 with no recurrence; and a VA treatment record that showed the Veteran was hospitalized in May 1986. The service medical records contain no complaints, findings or treatment for a head injury.  Also of record was a VA rectum and anus examination report dated in February 1999 that recorded an impression of minor hemorrhoidal symptoms.  The record included a VA joints examination report in February 1999, which noted that the available medical evidence did not establish a diagnosis of a specific pathophysiologic or anatomic disease involving the right ankle.  A VA examination report in July 2006, noted hemorrhoids with mild anal stenosis.  The examiner opined that the Veteran's hemorrhoids were not likely due to service as he had undergone a hemorrhoidectomy two years after discharge from service.  Following an examination of the Veteran, a VA examiner in July 2006 diagnosed chronic sprain of the right ankle complicated by abnormal gait, and determined that it was at least as likely as not that the Veteran's original right ankle injury was aggravated during the Veteran's reserve service.  VA and private treatment records that showed treatment for hemorrhoids and complaints of foot pain associated with a foot fracture.  Also of record were statements from the Veteran asserting that he injured his right ankle and his head in service.  He also claimed that he developed hemorrhoids in service and underwent hemorroidectomy within one year of discharge from service.

Additional evidence associated with the claims file since the previous denial of the claim in October 2006, include VA treatment records showing treatment for hemorrhoids.  A May 2010 Security Administration (SSA) decision that denied the Veteran's claim for disability benefits, and the medical records relied upon in that decision.  VA treatment records documented treatment for hemorrhoids with a history of hemorrhoidectomy in 1985.  Other treatment records have also been added, but they do not pertain to residuals of a right ankle injury or residuals of a head injury.  The Board finds that the new medical treatment records are cumulative of evidence previously considered.  The evidence previously considered documented the presence of hemorrhoids and right foot complaints.  The new medical evidence does not show that any residuals of a head injury, residuals of an ankle injury, or hemorrhoids, are related to the Veteran's service.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2011).

The new evidence also includes statements and testimony from the Veteran wherein he stated that he developed and was treated for hemorrhoids in service.  He also stated that he injured his head and right ankle in service.  The Board finds that the Veteran's statements are not new and material evidence because they are cumulative.  They are redundant and duplicative of evidence considered at the time of the previous denial, the Veteran's assertions that he developed his condition had onset during active service.  Cumulative evidence does not meet the standard of new and material evidence because.  38 C.F.R. § 3.156 (2011).

To the extent that the new evidence does not a show competent evidence of a causal relationship between service and the Veteran's claimed residuals of a head injury, residuals of a right ankle condition, and hemorrhoids, that is not also cumulative, the new evidence does not raise a reasonable possibility of substantiating the claims and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection for residuals of a head injury, residuals of a right ankle condition, and hemorrhoids, are not reopened.

VA has a heightened duty to explain its findings and conclusions and to consider carefully resolving reasonable doubt in favor of the claimant where the service records are incomplete or unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, as new and material evidence to reopen the finally disallowed claims has not been received, the preponderance of the evidence is against a finding that new and material evidence has been submitted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Annoni v. Brown, 5 Vet. App. 463 (1993).

Psychiatric Disability

With regard to the Veteran's application to reopen the claim for service connection for depression, at the time of the October 2006 rating decision, the evidence consisted of service medical records, which documented complaints of nervous trouble on enlistment examination in October 1979.  The examiner noted that the Veteran occasionally became nervous when stressed.  In November 1983, an examiner recorded a finding of no psychiatric disorder, with the Veteran's report that he occasionally felt nervous and his hands became shaky.  Also of record were post-service private and VA treatment records showing treatment for a psychiatric disorder.  Diagnoses included personality disorder, effective mood disorder, polysubstance abuse disorder, depression, schizophrenia, and psychosis.  

Additional evidence associated with the claims file since the previous denial of the claim in October 2006 includes VA treatment records showing ongoing psychiatric treatment.  A May 2010 Security Administration (SSA) decision that denied the Veteran's claim for disability benefits, and the medical records relied upon in that decision.  Also of record is the Veteran's testimony rendered at a personal hearing in May 2012.  He reported onset of mental health problems in service due to family and legal problems.  He stated that due to his psychiatric symptoms he acted out against his superiors during active duty.  Reportedly, he was disciplined and received several Articles 15s.  He testified that he sought treatment approximately three years after discharge from service.  

The Board finds that the diagnoses of a psychiatric disorder with a medical history of onset of the condition during service, albeit as reported by the Veteran, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and the Veteran's testimony, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for depression is reopened.  To that extent only, the claim is allowed.

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With respect to the Veteran's application to reopen his previously denied claims for service connection for residuals of a head injury, residuals of a right ankle condition, and hemorrhoids, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specifically, VA sent the Veteran an August 2008 letter and an October 2008 rating decision, which discussed the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Specifically, the August 2008 letter also apprized the Veteran of the need for new and material evidence to reopen the claims.  38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  That communication satisfied the notice requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the Veteran's claims were readjudicated in a May 2009 statement of the case, and supplemental statements of the case in January 2012, and March 2012.  The Board observes that the RO's provision of the required notice governing new and material claims followed by a readjudication, such as a statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and Board testimony.  Those statements suggest actual knowledge of the evidence needed to support reopening his previously-denied claims for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Therefore, the Board finds any deficiency in the notice to the Veteran regarding his new and material evidence claims constitutes harmless error, and he is not prejudiced by the Board's consideration of his claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The evidence shows that the Veteran's service records are incomplete.  When, as here, at least a portion of the service medical records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider resolving reasonable doubt in favor of the Veteran, to assist him in developing his claim, and to explain the reasons and bases for its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has considered the multiple unsuccessful attempts, evident from the record by VA to obtain his complete service records, to include hospital records and reserve service records, as shown by formal findings of unavailability in April 2010, June 2010, December 2011, and January 2012, the Board finds that additional attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2)-(3) (2011).  Additionally, in correspondence dated in June 2007, April 2009, March 2010, April 2010, July 2010, and December 2011, the Veteran was informed that his complete service medical records were unavailable and he was given an opportunity to submit any records in his possession.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. 

With regard to the Veteran's applications to reopen the claims for service connection for residuals of a head injury, residuals of a right ankle condition, and hemorrhoids, the Board notes that a VA medical examination or medical opinion is not required unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

As new and material evidence has not been presented, the claim for service connection for residuals of a head injury is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for residuals of a right ankle condition is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for hemorrhoids is not reopened, and the appeal is denied.

New and material evidence has been received to reopen the claim for service connection for depression.  To that extent only, the appeal is allowed.



REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Accordingly, as diagnoses other than depression are shown in the evidence, the Board has considered service connection for all psychiatric disabilities diagnosed, which will provide the most favorable review of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran asserts that his current psychiatric disorder had onset in service.  Specifically, at the May 2012 personal hearing the Veteran testified that he experienced psychiatric symptoms during service.  On service enlistment examination in October 1979, the Veteran reported a history of nervous trouble and the examiner noted that the Veteran occasionally became nervous when stressed.  A November 1983 examination report noted the Veteran's report that he occasionally felt nervous and his hands became shaky, although the clinician specifically determined that the Veteran did not have a psychiatric disorder.  Post-service treatment records show treatment for a psychiatric disorder, with multiple diagnoses, to include personality disorder, effective mood disorder, polysubstance abuse disorder, depression, schizophrenia, and psychosis.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a psychiatric disorder during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Finally, the Board notes that with regards to the Veteran's application to reopen the claims for service connection for bilateral hearing loss and tinnitus, specific additional development of the claims is also warranted.  At the May 2012 personal hearing the Veteran testified that he was having his hearing evaluated by VA on May 15, 2012.  Because the evidence that may have been generated in connection with the May 15, 2012 VA audiological evaluation may be relevant to the Veteran's claims, but has not yet been associated with the evidence of record, a remand for the May 15, 2012 VA audiological evaluation report is necessary before the Board can rule on whether new and material evidence has been received to reopen the Veteran's claims.  On remand, the May 15, 2012 VA audiological evaluation report, and ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA medical records, to include any audiological evaluation conducted on May 12, 2012,  and any VA records dated since March 2012.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Schedule the Veteran to undergo an examination by a psychiatrist or psychologist to determine the nature, severity, and etiology of any current psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service medical records, medical evidence, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  Aggravation of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner should provide the following opinions: 

(a) Specify all currently diagnosed psychiatric disabilities and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Is it as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service from October 1979 to February 1980, or from February 1981 to February 1984, including any complaints of nervousness during service?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service medical records, to include the October 1979 and November 1983 service reports of medical history and examinations. 

(c) If a psychiatric disorder was not incurred during active service or active duty training, is there clear and unmistakable evidence that any psychiatric disability pre-existed active service?  If so, is it at least as likely as not (50 percent probability or greater) that any pre-existing acquired psychiatric disorder underwent an increase in disability beyond the natural progress of the condition during active duty from October 1979 to February 1980, or from February 1981 to February 1984?  The examiner is asked to comment on the clinical significance of the service medical records, to include the October 1979 and November 1983 service reports of medical history and examinations.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


